                                                                                                         1   Jeremy B. Jones, ABA No. 1711074
                                                                                                             NICOLL BLACK & FEIG PLLC
                                                                                                         2   1325 Fourth Avenue, Suite 1650
                                                                                                         3   Seattle, WA 98101
                                                                                                             Tel: (206) 838-7555
                                                                                                         4   Fax: (206) 838-7515
                                                                                                             jjones@nicollblack.com
                                                                                                         5
                                                                                                             Attorneys for Petitioner
                                                                                                         6

                                                                                                         7

                                                                                                         8                         IN THE UNITED STATES DISTRICT COURT

                                                                                                         9                             FOR THE DISTRICT OF ALASKA

                                                                                                        10   In the Matter of the Complaint of Alaska            IN ADMIRALTY
                                                                                                             Eagle LLC, as owner of ALASKA EAGLE
                                                                                                        11   (O.N. 252152), for Exoneration from or              NO. 3:21-CV-00063-SLG
                                                                                                             Limitation of Liability
                                                                                                        12                                                       COMPLAINT FOR
                                                                                                        13                                                       EXONERATION FROM OR
                                                                                                                                                                 LIMITATION OF LIABILITY
                                                                                                        14                                                       (46 U.S.C. §§ 30501 et seq.)
                                                                                                        15          Alaska Eagle LLC, as owner of the vessel ALASKA EAGLE (O.N. 252152)
                                                                                                        16   alleges as follows:
                                                                                                        17                             I.   JURISDICTION AND VENUE
                                                                                                        18          1.     This is an action for exoneration from or limitation of liability pursuant to
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19   46 U.S.C. §§ 30501 et seq. and Rule F of the Federal Rules of Civil Procedure
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   Supplemental Rules for Admiralty and or Maritime Claims and Asset Forfeiture
                                                                                                        21   Actions.
                                                                                                        22          2.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1333.
                                                                                                        23   To the extent the claims for relief asserted herein are also within the Court’s subject-
                                                                                                        24   matter jurisdiction on some other ground, those claims are designated as admiralty and
                                                                                                        25   maritime claims pursuant to Fed. R. Civ. P. 9(h).
                                                                                                        26

                                                                                                             COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY                    PAGE 1 OF 6
                                                                                                             CASE NO. 3:21-cv-00063-SLG
                                                                                                             IN THE MATTER OF THE COMPLAINT OF ALASKA EAGLE, LLC

                                                                                                                 Case 3:21-cv-00063-SLG Document 1 Filed 03/22/21 Page 1 of 6
                                                                                                         1         3.     Venue lies in this Court pursuant to Rule F(9) of the Federal Rules of
                                                                                                         2   Civil Procedure Supplemental Rules for Admiralty and or Maritime Claims and Asset
                                                                                                         3   Forfeiture Actions because Alaska Eagle LLC has been sued in this district with respect
                                                                                                         4   to claims for which Alaska Eagle LLC seeks to limit liability.
                                                                                                         5                                       II.   PARTIES
                                                                                                         6         4.     Petitioner Alaska Eagle LLC is a company organized and existing under
                                                                                                         7   the laws of the state of Alaska, with its principal place of business located in
                                                                                                         8   Seward, Alaska.
                                                                                                         9         5.     The vessel ALASKA EAGLE (O.N. 252152) is an 82-foot power scow
                                                                                                        10   constructed in 1943 by Maritime Shipyards in Seattle, Washington. At all times relevant
                                                                                                        11   herein, Alaska Eagle LLC was the sole owner and operator of the vessel.
                                                                                                        12                                III.   RELEVANT FACTS
                                                                                                        13         6.     At all times relevant herein, Alaska Eagle LLC used due diligence to
                                                                                                        14   make ALASKA EAGLE seaworthy in all respects, and at the time of the
                                                                                                        15   commencement of the voyage described herein and throughout the course of that
                                                                                                        16   voyage, ALASKA EAGLE was staunch, tight, strong, fully and properly manned,
                                                                                                        17   equipped, supplied, and navigated, and was in all respects seaworthy and fit for the
                                                                                                        18   service in which she was engaged.
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19         7.     The claims sought to be limited are those arising during a voyage in the
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   waters adjacent to Kodiak Island on August 15, 2020. On that date, while underway in
                                                                                                        21   Kupreanof Strait in the vicinity of Whale Pass, ALASKA EAGLE was involved in an
                                                                                                        22   apparent collision with the vessel DENISE MARIE (O.N. 549323). The DENISE
                                                                                                        23   MARIE subsequently capsized.
                                                                                                        24         8.     DENISE MARIE Master Michael Patitucci and crewmembers Mariel
                                                                                                        25   Ellingson, Daniel Carlsen, and Gunnar Lassen were on board at that time, and were
                                                                                                        26

                                                                                                             COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY                 PAGE 2 OF 6
                                                                                                             CASE NO. 3:21-cv-00063-SLG
                                                                                                             IN THE MATTER OF THE COMPLAINT OF ALASKA EAGLE, LLC

                                                                                                                 Case 3:21-cv-00063-SLG Document 1 Filed 03/22/21 Page 2 of 6
                                                                                                         1   safely recovered by the crew of the ALASKA EAGLE.
                                                                                                         2          9.       The DENISE MARIE and her equipment and appurtenances were
                                                                                                         3   allegedly damaged, and a salvage operation was allegedly required to recover the vessel.
                                                                                                         4          10.      The ALASKA EAGLE’s voyage terminated later that same day at
                                                                                                         5   Kodiak, Alaska.
                                                                                                         6          11.      As of the date of this filing, three pending actions arising from this voyage
                                                                                                         7   are known to Alaska Eagle LLC. The currently pending suits include the following:
                                                                                                         8   Ellingson v. Alaska Eagle, LLC, Superior Court of Alaska Case No. 3AN-20-00534,
                                                                                                         9   in which DENISE MARIE crewmembers Mariel Ellingson, Daniel Carlsen, and Gunnar
                                                                                                        10   Lassen claim personal injury in connection with the capsizing of DENISE MARIE;
                                                                                                        11   Patitucci v. Alaska Eagle LLC¸ Superior Court of Alaska Case No. 3AN-20-09713,
                                                                                                        12   in which DENISE MARIE Master and owner Michael Patitucci claims personal injury
                                                                                                        13   and property damage in connection with the capsizing of DENISE MARIE;
                                                                                                        14   and Seine Vessels Reserve v. Alaska Eagle LLC, District of Alaska Case No.
                                                                                                        15   3:21-cv-000009-SLG, in which Seine Vessels Reserve claims a subrogated interest in
                                                                                                        16   property damage connected with the capsizing and recovery of DENISE MARIE.
                                                                                                        17          12.      None of the above-referenced pending suits specifies an amount of
                                                                                                        18   damages. Plaintiff Seine Vessels Reserve, however, provided Alaska Eagle LLC a
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19   Notice of Claim of Lien against the ALASKA EAGLE for the amount of $500,000
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   for   alleged    property   damage     arising   from   the   voyage    referenced    above.
                                                                                                        21   Accordingly, Alaska Eagle LLC believes the aggregate amount of claims arising from
                                                                                                        22   the above-referenced voyage will substantially exceed the post-casualty value of
                                                                                                        23   ALASKA EAGLE.
                                                                                                        24          13.      As set forth in the contemporaneously filed Declarations of Capt. Joseph
                                                                                                        25   A. Derie II and Jeremy B. Jones, and the Ad Interim Stipulation for Value, the value of
                                                                                                        26

                                                                                                             COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY                      PAGE 3 OF 6
                                                                                                             CASE NO. 3:21-cv-00063-SLG
                                                                                                             IN THE MATTER OF THE COMPLAINT OF ALASKA EAGLE, LLC

                                                                                                                   Case 3:21-cv-00063-SLG Document 1 Filed 03/22/21 Page 3 of 6
                                                                                                         1   Alaska Eagle LLC’s interest in the ALASKA EAGLE and her pending freigh at the
                                                                                                         2   close of the voyage was $153,500.
                                                                                                         3          14.    The apparent collision and subsequent capsizing of DENISE MARIE was
                                                                                                         4   not caused, in whole or in part, by any fault, negligence or lack of due care on the part
                                                                                                         5   of Alaska Eagle LLC, or any unseaworthy condition of ALASKA EAGLE. If any fault,
                                                                                                         6   negligence, lack of due care, or unseaworthy condition caused the apparent collision and
                                                                                                         7   capsizing, this occurred without the privity or knowledge of Alaska Eagle LLC.
                                                                                                         8
                                                                                                                            IV. PETITION FOR LIMITATION OF LIABILITY
                                                                                                         9                   PURSUANT TO 46 U.S.C. §§ 30501 et seq. and Rule F
                                                                                                        10          15.    Alaska Eagle LLC asserts its right to exoneration from liability for
                                                                                                        11   damages arising from or in connection with the August 15, 2020, of the ALASKA
                                                                                                        12   EAGLE, or, in the alternative, claims the right to limit liability for damages arising from
                                                                                                        13   or in connection with that voyage.
                                                                                                        14          16.    Contemporaneously with this filing, Alaska Eagle LLC has filed with the
                                                                                                        15   Court an Ad Interim Stipulation for Value setting out the value of the ALASKA EAGLE
                                                                                                        16   at the conclusion of the voyage described herein.
                                                                                                        17          17.    Pursuant to Supplemental Rule F(1) and Local Admiralty Rule (f)-1,
                                                                                                        18   Alaska Eagle LLC has, contemporaneously with this filing, filed with the Court a bond
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515




                                                                                                             in the amount of the value of Alaska Eagle LLC’s post-voyage interest in ALASKA
NICOLL BLACK & FEIG PLLC




                                                                                                        19
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   EAGLE and pending freight, plus 1000.00 for costs, with interest at the rate of 6% per
                                                                                                        21   annum.
                                                                                                        22                                V.      PRAYER FOR RELIEF
                                                                                                        23          Alaska Eagle LLC prays for the following relief:
                                                                                                        24          1.     That this Court enter an Order directing that an injunction shall issue
                                                                                                        25   restraining the prosecution of any and all suits, actions, and proceedings against Alaska
                                                                                                        26

                                                                                                             COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY                    PAGE 4 OF 6
                                                                                                             CASE NO. 3:21-cv-00063-SLG
                                                                                                             IN THE MATTER OF THE COMPLAINT OF ALASKA EAGLE, LLC

                                                                                                                 Case 3:21-cv-00063-SLG Document 1 Filed 03/22/21 Page 4 of 6
                                                                                                         1   Eagle LLC and/or the vessel ALASKA EAGLE to recover for damages arising out of or
                                                                                                         2   in connection with the August 15, 2020 voyage and the apparent collision with and
                                                                                                         3   capsizing of DENISE MARIE. This injunction shall apply to lawsuits, actions and
                                                                                                         4   proceedings already begun and shall further restrain the commencement of prosecution
                                                                                                         5   hereafter of any suit, action or legal proceeding of any nature or description whatsoever
                                                                                                         6   except in the present proceeding against Alaska Eagle LLC and/or the vessel
                                                                                                         7   ALASKA EAGLE in respect of any claims arising out of or in connection with the
                                                                                                         8   August 15, 2020, voyage, apparent collision, and capsizing;
                                                                                                         9         2.     That this Court adjudge that Alaska Eagle LLC is not liable to any extent
                                                                                                        10   for any loss or damage or for any claims whatsoever in any way arising out of or in
                                                                                                        11   connection with the August 15, 2020 voyage and the apparent collision with and
                                                                                                        12   capsizing of DENISE MARIE;
                                                                                                        13         3.     If Alaska Eagle LLC shall be judged liable, then such liability be limited
                                                                                                        14   to $153,500 pursuant to the Shipowner’s Limitation of Liability Act, 46 U.S.C. § 30501,
                                                                                                        15   et seq., and that a decree be entered discharging Alaska Eagle LLC and the vessel
                                                                                                        16   ALASKA EAGLE from any and all further liability;
                                                                                                        17         4.     That this Court issue an order directing the issuance of a notice against all
                                                                                                        18   persons or other legal entities claiming damage or injury arising out of or in connection
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19   with the August 15, 2020, voyage and the apparent collision with and capsizing of
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   DENISE MARIE, or otherwise asserting any claim with respect to which Alaska Eagle
                                                                                                        21   LLC seeks exoneration or limitation of liability, admonishing them to appear and file
                                                                                                        22   their respective claims with the Clerk of this Court, and to serve copies thereof on
                                                                                                        23   undersigned counsel, and to make due proof of their respective claims, and further to
                                                                                                        24   file their answer, if any, to the allegations of the Complaint, all as provided by the
                                                                                                        25   Federal Rules of Procedure and the Local Admiralty Rules;
                                                                                                        26

                                                                                                             COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY                   PAGE 5 OF 6
                                                                                                             CASE NO. 3:21-cv-00063-SLG
                                                                                                             IN THE MATTER OF THE COMPLAINT OF ALASKA EAGLE, LLC

                                                                                                                 Case 3:21-cv-00063-SLG Document 1 Filed 03/22/21 Page 5 of 6
                                                                                                         1         5.     That this Court issue an order directing the publication of the notice
                                                                                                         2   described above pursuant to the provisions of Supplemental Rule F(4);
                                                                                                         3         6.     That the Court approve and accept the bond provided as security for value
                                                                                                         4   and costs, with interest at 6% per annum from the date of filing pursuant to
                                                                                                         5   Supplemental Rule F(1);
                                                                                                         6         7.     That Alaska Eagle LLC may have such other and further relief as this
                                                                                                         7   Court may deem just and proper.
                                                                                                         8
                                                                                                                   DATED this 22nd day of March, 2021.
                                                                                                         9

                                                                                                        10                                                NICOLL BLACK & FEIG PLLC
                                                                                                        11
                                                                                                                                                          /s/ Jeremy B. Jones
                                                                                                        12                                                Jeremy B. Jones, Alaska Bar No. 1711074
                                                                                                                                                          Attorneys for Petitioner
                                                                                                        13

                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                             COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY               PAGE 6 OF 6
                                                                                                             CASE NO. 3:21-cv-00063-SLG
                                                                                                             IN THE MATTER OF THE COMPLAINT OF ALASKA EAGLE, LLC

                                                                                                                 Case 3:21-cv-00063-SLG Document 1 Filed 03/22/21 Page 6 of 6
